DETAILED ACTION
This action is responsive to the communications filed on 5/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 3; the present invention is direct to 
a wireless communication terminal apparatus and method, comprising: a receiver configured to receive a first radio resource control (RRC) parameter and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH); and a transmitter configured to transmit the first PUSCH with frequency hopping within one slot, wherein: the first RRC parameter indicates one or a plurality of frequency offset values, the first PUSCH includes a first frequency hop and a second frequency hop within the one slot, in a case that a cyclic redundancy check (CRC) scrambled with a temporary cell-radio network temporary identifier (TC-RNTI) is added to the first DCI format, a first frequency offset between the first frequency hop and the second frequency hop is based on a size of an initial uplink (UL) bandwidth part (BWP), and in a case that a CRC scrambled with an RNTI other than the TC- RNTI is added to the first DCI format, the first frequency offset is based on the first RRC parameter.  Where the limitations of independent claims 1 and 3 (as filed by Applicant on 5/28/2021) are each incorporated by reference into this section of this Office action.
	With respect to independent claim 2; the present invention is direct to a base station apparatus comprising: a transmitter configured to transmit a first radio resource control (RRC) parameter and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH); and r5Preliminary Amendmentrrrreceiver configured to receive the first PUSCH with frequency hopping within one slot, wherein: the first RRC parameter indicates one or a plurality of frequency offset values, the first PUSCH includes a first frequency hop and a second frequency hop within the one slot, in a case that a cyclic redundancy check (CRC) scrambled with a temporary cell-radio network temporary identifier (TC-RNTI) is added to the first DCI format, a first frequency offset between the first frequency hop and the second frequency hop is based on a size of an initial uplink (UL) bandwidth part (BWP), and in a case that a CRC scrambled using an RNTI other than the TC- RNTI is added to the first DCI format, the first frequency offset is based on the first RRC parameter.	Where the limitations of independent claim 2 (as filed by Applicant on 5/28/2021) is/are incorporated by reference into this section of this Office action.



Closest Prior Art (below)
	With regards to independent claims 1 and 3, the closest prior art of record is Zhang et al. (US 2019/0174466) that shows a similar a wireless communication terminal apparatus and method (fig. 8 shows to circuitry of the wireless communications terminal (i.e. UE).  Note that the method steps are implemented as functions of the cited hardware), comprising: 
	a receiver (fig. 8: elements 810 and/or 815 within the UE) configured to receive a first radio resource control (RRC) parameter (fig. 8: see [0003] and [0042]: downlink RRC signaling sent by the BS sets at least one frequency offset parameter for uplink transmission communication by the UE) and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH) (see at least [0032-0037], where the PDCCH includes a first format DCI as well as RRC, both of which are used for scheduling various parameters of the PUSCH as well as PUCCH); and 
	a transmitter (fig. 8: elements 810 and/or 815 within the UE) configured to transmit the first PUSCH with frequency hopping within one slot (see TABLE 2 as well as TABLE 3: “IntraSlotFrequency hopping enabling” for the PUCCH/PUSCH uplink transmission by the UE.  Also see [0071-0074] for the frequency hopping parameters.  Note that the two cited TABLEs also include language such as “secondHopPRB Index of first PRB after frequency hopping (for second hop)” as applicable to the intra-frequency hopping within the uplink PUCCH/PUSCH transmission by the UE to the BS), wherein:
	the first RRC parameter indicates one or a plurality of frequency offset values (previously addressed or readily apparent),
	the first PUSCH includes a first frequency hop and a second frequency hop within the one slot (previously addressed or readily apparent), 
	in a case that a cyclic redundancy check (CRC) scrambled by at least one a type of radio network temporary identifier (RNTI) (see [0037-0039], scrambling of the CRC (within the uplink PDCCH/PDSCH) via CS-RNTI, C-RNIT, and/or MSC-C-RNTI are stated; which are set/configured/controlled by the received DCI).

	With regards to independent claim 2, the closest prior art of record is Zhang et al. (US 2019/0174466) that shows a similar base station apparatus (fig. 7 shows to circuitry of the wireless communications infrastructure station (a.k.a. Base Station or “BS”, see [0179]).  Note that the method steps are implemented as functions of the cited hardware) comprising: 
	a transmitter (fig. 7: at least units 715 and/or 710 are mapped to the claimed transmitter as well as receiver) configured to transmit a first radio resource control (RRC) parameter (fig. 7: see [0003] and [0042]: downlink RRC signaling sent by the BS sets at least one frequency offset parameter for uplink transmission communication by the UE) and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH) (see at least [0032-0037], where the PDCCH includes a first format DCI as well as RRC, both of which are used for scheduling various parameters of the PUSCH as well as PUCCH); and 
	r5Preliminary Amendmentrrrreceiver (fig. 7: at least units 715 and/or 710 are mapped to the claimed transmitter as well as receiver) configured to receive the first PUSCH with frequency hopping within one slot (see TABLE 2 as well as TABLE 3: “IntraSlotFrequency hopping enabling” for the PUCCH/PUSCH uplink transmission by the UE.  Also see [0071-0074] for the frequency hopping parameters.  Note that the two cited TABLEs also include language such as “secondHopPRB Index of first PRB after frequency hopping (for second hop)” as applicable to the intra-frequency hopping within the uplink PUCCH/PUSCH transmission by the UE to the BS), wherein: 
	the first RRC parameter indicates one or a plurality of frequency offset values (previously addressed or readily apparent),
	the first PUSCH includes a first frequency hop and a second frequency hop within the one slot (previously addressed or readily apparent), 
	in a case that a cyclic redundancy check (CRC) scrambled by at least one a type of radio network temporary identifier (RNTI) (see [0037-0039], scrambling of the CRC (within the uplink PDCCH/PDSCH) via CS-RNTI, C-RNIT, and/or MSC-C-RNTI are stated; which are set/configured/controlled by the DCI).







Rationale for Allowance (below)
	With regards to independent claims 1, 2, and 3; the prior art of record (including but not limited to Zhang et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):
1.	A wireless communication terminal apparatus, comprising: 
	a receiver configured to receive a first radio resource control (RRC) parameter and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH); and 
	a transmitter configured to transmit the first PUSCH with frequency hopping within one slot, wherein:
	the first RRC parameter indicates one or a plurality of frequency offset values,
	the first PUSCH includes a first frequency hop and a second frequency hop within the one slot, 
	in a case that a cyclic redundancy check (CRC) scrambled with a temporary cell-radio network temporary identifier (TC-RNTI) is added to the first DCI format, a first frequency offset between the first frequency hop and the second frequency hop is based on a size of an initial uplink (UL) bandwidth part (BWP), and 
	in a case that a CRC scrambled with an RNTI other than the TC- RNTI is added to the first DCI format, the first frequency offset is based on the first RRC parameter.




	a transmitter configured to transmit a first radio resource control (RRC) parameter and a physical downlink control channel (PDCCH) including a first downlink control information (DCI) format for scheduling a first physical uplink shared channel (PUSCH); and 
	r5Preliminary Amendmentrrrreceiver configured to receive the first PUSCH with frequency hopping within one slot, wherein: 
	the first RRC parameter indicates one or a plurality of frequency offset values,
	the first PUSCH includes a first frequency hop and a second frequency hop within the one slot, 
	in a case that a cyclic redundancy check (CRC) scrambled with a temporary cell-radio network temporary identifier (TC-RNTI) is added to the first DCI format, a first frequency offset between the first frequency hop and the second frequency hop is based on a size of an initial uplink (UL) bandwidth part (BWP), and 
	in a case that a CRC scrambled using an RNTI other than the TC- RNTI is added to the first DCI format, the first frequency offset is based on the first RRC parameter.

	Where the allowable subject matter of independent claim 3 is substantially similar the allowable subject matter of independent claim 1, as addressed supra.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each independent claim allowable, not solely the emphasized portions above (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/12/2022